DETAILED ACTION
Response to Arguments
The amendment filed 3/10/2021 have been entered and made of record.

The Applicant has canceled claim(s) 3 and 12.
The Applicant has included newly added claim(s) 21.
The application has pending claim(s) 1-2, 4-5, 7, 9-11, 13, 15, and 17-21.

Applicant’s arguments, see “Regarding claims 1, 9 and 17 …” in page 6, filed 3/10/2021, with respect to claims 1, 9, and 17 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 112 rejections have been withdrawn. 
Further in response to the amendments filed on 3/10/2021: Although the “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered, the Applicant however has not amended an addressed issue under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph with regard to claim 17 and therefore the Examiner has once again addressed this issue.

The Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1, 9, and 17.
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
in a 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0056], [0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in 3D world coordinate space [estimated 3D coordinates]), identifying true relative positions of calibration features in the 3D coordinate space (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in camera’s 3D coordinate space [known relative locations]).  Further discussions are addressed in the prior art rejection section below.  Therefore the pending claims are not in condition for allowance because they are not patentably distinguishable over the prior art reference(s).
The Applicant alleges, “In order to expedite …” in page 10 through “At Pages 9-10, the Office Action …” in page 10, and states respectively that the Office Action has not demonstrated that the prior art discloses, teaches, or suggests the amended claim limitation of acquiring a first image with the one camera of a first surface of a calibration target and a second surface of the calibration target.  However the Examiner disagrees because Mallet discloses the broadest reasonable claim language interpretation of such an amended claim limitation.  More specifically Mallet discloses acquiring a first image with the one camera of a first surface of a calibration target and a second surface of the calibration target (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A).  Further discussions are addressed in the prior art rejection section below.  Therefore the pending claims are not in condition for allowance because they are not patentably distinguishable over the prior art reference(s).
The Applicant alleges, “Claim 18 recites …” in page 11, and states respectively that the plates 102a-c cannot be considered to be stacked, as recited by claim 18 as they are described as intersecting at a common point.  However the Examiner disagrees because Mallet discloses the broadest reasonable claim language interpretation of the term “stacked”.  More specifically Mallet discloses wherein the calibration target comprises a plurality of stacked plates (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically [0007] and Figs. 1-2 and 6, calibration target includes a plurality of plates stacked as shown in Figs 1-2 and 6 respectively [wherein Figure 6 depicts how the plates are stacked]).  As discussed in the Interview Summary that is attached to this Office Action, the Examiner proposed amending the claims to resemble the embodiment of the originally filed Fig. 7 where three plates are stacked in a pyramidal arrangement one atop the other with the patterns on each of the plates being placed on the top side of the plate respectively [see originally filed Fig. 7 and also paragraph 0038-0039] in order to overcome the prior art Michael, Mallet, Arai '645, and Warner '232 [however such a proposal would then require further search].  Further discussions are addressed in the prior art rejection section below.  Therefore .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re Claim 17: The claim limitations “A system … comprising: … a data source that defines …” still render the claim indefinite and unclear because a system claim is defined by structure and not by processes and data. Therefore the Examiner suggests “a data source that defines true” to be -- a vision system processor that defines, using a data source, true --.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-11, 13, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al (US 5,825,483, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) in view of Mallet et al (US 2015/0288956 A1 – previously cited by the Examiner in the PTO-892 dated 9/04/2019, as applied in previous Office Action).
Re Claim 1: Michael discloses a method for generating an image transform that maps calibration features into a local coordinate space of a vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates), comprising the steps of: acquiring a first image of a first surface of a calibration target and a second surface of the calibration target, the first surface having a first calibration pattern and the second surface having a second calibration pattern (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Figs. 1 and 4 and col. 6 at lines 29-40, a plate / substrate with plural planes, a first image of a first 
3D local coordinate space of a 2.5D or 3D vision system comprising one camera, acquiring a first image with the one camera of a first surface of a calibration target and a second surface of the calibration target, identifying measured relative positions in a 3D coordinate space of calibration features, identifying true relative positions of calibration features in the 3D coordinate space, and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system.
	Mallet discloses generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space), acquiring a first image with the one camera of a first surface of a calibration target and a second surface of the calibration target (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A), identifying measured relative positions in a 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0056], [0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in 3D world coordinate space [estimated 3D coordinates]), identifying true relative positions of calibration features in the 3D coordinate space (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], 3D local coordinate space of the 2.5D or 3D vision system (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space, error minimization operations use the relative positions of the uniquely determined fiducial markings as criteria in an iterative approach to improve the estimation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s method using Mallet’s teachings by including the one camera vision system and the 3D processing to Michael’s two dimensional process in order to improve the camera calibration with an iterative error minimization operation approach (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062]).

Re Claim 2: Although Michael further discloses wherein acquiring the first image includes a third surface of the calibration target, the third surface having a third calibration pattern (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Figs. 1 and 4 and col. 6 at lines 29-40, a plate / substrate with plural planes, another first image of a third calibration target on a 
	Mallet discloses wherein acquiring the first image includes a fourth surface of the calibration target, the fourth surface having a fourth calibration pattern (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically [0007], [0027]-[0028], and Figs. 1-2 and 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s method using Mallet’s teachings by including a fourth surface with a fourth calibration pattern to Michael’s multi-plane plate / substrate in order to improve the camera calibration with an iterative error minimization operation approach (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062]).

Re Claim 4: Michael further discloses wherein the at least one data source comprises at least one of (a) a code on the calibration target, (b) a separate printed code, or (c) an electronic data source accessible by a processor of the calibrating vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, each calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration targets from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12). 



Re Claim 7: Michael further discloses wherein the first image is at least one of a 2D image or a 3D image (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically col. 7 at lines 33-35, col. 8 at lines 39-40 and col. 12 at lines 61-62, two dimensional). Mallet further discloses wherein the first image is at least one of a 2D image or a 3D image (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], 2D coordinate space of the image of the fiducial markings).  See claim 1 for obviousness and motivation statements.

Re Claim 9: Michael discloses a method for generating an image transform that maps calibration features into a local coordinate space of a vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates), comprising the steps of: at least one image of the plurality of images (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Fig. 9 and col. 18 at lines 1-12, find feature location points in all images); identifying true relative positions of calibration features from at least one data source that defines true relative positions of calibration features on the first calibration pattern, the at least one data source being identifiable by a calibrating vision system acquiring a plurality of images of the calibration target (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, the first calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration target from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12); and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the local coordinate space of the vision system (see Michael, Figs. 4 and 6, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 7 at lines 49-57, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion 
	However Michael fails to explicitly disclose generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera, acquiring a plurality of images with the one camera of a first surface of a calibration target, identifying measured relative positions in a 3D coordinate space of calibration features, identifying true relative positions in the 3D coordinate space of calibration features, and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system.
	Mallet discloses generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space), acquiring a plurality of images with the one camera of a first surface of a calibration target (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A), identifying measured relative positions in a 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0056], [0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in 3D world coordinate space [estimated 3D coordinates]), identifying true relative in the 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in camera’s 3D coordinate space [known relative locations]), and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space, error minimization operations use the relative positions of the uniquely determined fiducial markings as criteria in an iterative approach to improve the estimation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s method using Mallet’s teachings by including the one camera vision system and the 3D processing to Michael’s two dimensional process in order to improve the camera calibration with an iterative error minimization operation approach (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062]).

Re Claim 10: Michael further discloses wherein acquiring the plurality of images includes a second surface of the calibration target, the second surface having a second calibration pattern (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Figs. 1 and 4 and col. 6 at lines 29-40, a 

Re Claim 11: Michael further discloses wherein the first surface and the second surface are separated by a distance (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Fig. 4 and col. 6 at lines 29-40, plane 32 is separated from plane 28 by a distance). 

Re Claim 13: Michael further discloses wherein the at least one data source comprises at least one of (a) a code on the calibration target, (b) a separate printed code, or (c) an electronic data source accessible by a processor of the calibrating vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, the first calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration target from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12). 

Re Claim 15: Michael further discloses wherein the plurality of images are at least one of a plurality of 2D images or a plurality of 3D images (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically col. 7 at lines 33-35, col. 8 at lines 39-40 and col. 12 at lines 61-62, two dimensional). 

Re Claim 17: Michael discloses a system for generating an image transform that maps calibration features into a local coordinate space of a vision system (see Michael, Fig. 4, col. 1 at lines 9-10, machine vision system, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates), comprising: a machine vision system that provides a plurality of images of a first surface of a calibration target, the first surface having a first calibration pattern (see Michael, Fig. 4, col. 1 at lines 9-10, machine vision system, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Figs. 1 and 4 and col. 6 at lines 29-40, a plurality of images of a first calibration target on a first plane are provided using more than one camera for each plane of a plate / substrate); the machine vision system configured to operate a measurement process that measures relative positions of calibration features from at least one of the plurality of images (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Fig. 9 and col. 18 at lines 1-12, find feature location points in all images); a data source that defines true relative positions of calibration features on the first calibration pattern, the data source being identifiable by a calibrating vision system acquiring a plurality of images of the calibration target (see Michael, Fig. 4, col. 5 at machine vision system configured to operate an image transformation process that transforms the measured relative positions into the local coordinate space of the vision system based on the true relative positions (see Michael, Figs. 4 and 6, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 7 at lines 49-57, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates).
	However Michael fails to explicitly disclose generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera, a vision system processor that provides a plurality of images acquired by the one camera of a first surface of a calibration target, measures relative positions in a 3D coordinate space of calibration features, defines true relative positions in the 3D coordinate space of calibration features, and that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system based on the true relative positions.
	Mallet discloses generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera processor that provides a plurality of images acquired by the one camera of a first surface of a calibration target (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], and more specifically Figs. 8-9A, at least one image, [0061]-[0062], processor implemented), measures relative positions in a 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0056], [0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in 3D world coordinate space [estimated 3D coordinates]), defines true relative positions in the 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in camera’s 3D coordinate space [known relative locations]), and that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system based on the true relative positions (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space, error minimization operations use the relative positions of the uniquely determined fiducial markings as criteria in an iterative approach to improve the estimation).


Re Claim 18: However Michael fails to explicitly disclose wherein the calibration target comprises a plurality of stacked plates.
Mallet discloses wherein the calibration target comprises a plurality of stacked plates (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically [0007] and Figs. 1-2 and 6, calibration target includes a plurality of plates stacked as shown in Figs 1-2 and 6 respectively [wherein Figure 6 depicts how the plates are stacked]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s method using Mallet’s teachings by including stacked plates to Michael’s multi-plane plate / substrate in order to improve the camera calibration with an iterative error minimization operation approach (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062]).



Re Claim 20: Mallet further discloses wherein the second surface is oriented at a non-parallel orientation relative to the first surface (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically [0007], [0027]-[0028], and Figs. 1-2 and 6, 114a and 114b are perpendicular to each other as shown in Figs 1-2 and 6 respectively). See claim 18 for obviousness and motivation statements.

Re Claim 21: Mallet further discloses wherein the plurality of stacked plates comprises a first plate, a second plate, and a third plate, wherein the first plate and the third plate are disposed on opposing surfaces of the second plate (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically [0007] and Figs. 1 and 6, e.g. 400 and 500 are disposed on opposing surfaces of 300 as shown in Figs 1 and 6 respectively).  See claim 18 for obviousness and motivation statements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2672509 discloses in Figs. 3 and 6 two plates stacked one atop the other with the patterns on each plate being placed on the top side of the plate with a single camera for acquiring the image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 9, 2021